Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,783,204 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Effrat et al., Lewin-Eytan et al. and Wu et al. does not teach “compare one or more candidate samples, of the plurality of candidate samples, to past usage terms of candidate samples in a plurality of records to determine scores for the one or more candidate samples, wherein the scores are determined based on: a location value, associated with the location portion of the one or more candidate samples, and an objective value, associated with the objective portion of the one or more candidate samples, wherein a first score of the scores for the one or more candidate samples indicates a likelihood that the location portion is associated with a location, and wherein a second score of the scores for the one or more candidate samples indicates a likelihood that the objective portion is associated with an objective” as shown in the independent claims 1, 8 and 15. Thereby, the combination of limitations in claims 1, 8 and 15 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 8 and 15. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168